Broyles, O. J.
1. The guardian of a lunatic or an imbecile is entitled to retain possession and control of his ward’s property so long as the ward remains mentally incompetent, unless his letters of guardianship be revoked and another guardian appointed; and an action by an ordinary, suing as next friend of the ward, upon the guardian’s bond, for a devastavit committed by the guardian, can not be maintained, unless in connection therewith a proceeding be brought to remove the guardian and revoke his letters. Bonner v. Evans, 89 Ga. 656 (3) (15 S. E. 906).
*321Decided January 27, 1933.
J. W. Butler, J. A. Merritt, John B. Odum, for plaintiff.
Wilcox, Connell & Wilcox, for defendants.
2. Applying the foregoing ruling to the facts of the instant ease, the court did not err in dismissing the amended petition upon general demurrer.

Judgment affirmed.


MacIntyre amd Guerry, JJ., concur.